Case 1:17-cv-03273-TWP-DML Document 291 Filed 05/21/20 Page 1 of 1 PageID #: 2829




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  AMERICAN SENIOR COMMUNITIES,                          )
  L.L.C.,                                               )
                                                        )
                                 Plaintiff,             )
                                                        )
                                                            Civil Action No. 1:17-cv-3273-TWP-DML
                        v.                              )
                                                        )
  BURKHART et al.,                                      )
                                                        )
                                 Defendants.            )

                        ORDER SETTING DISCOVERY CONFERENCE

          The Court, after reviewing Non-Party, Rob New’s, Motion for Discovery Conference,

  and being in all things duly advised, now finds that the Motion should be GRANTED.

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this matter is set

  for a telephonic discovery conference between Plaintiff’s counsel and Non-Party, Rob New’s

  counsel, on June 1, 2020, at 10:00 a.m. (Eastern) before Magistrate Judge Debra McVicker Lynch.

  The court will contact counsel by separate email through the court’s electronic filing system with


  the call-in information to be used to participate in the conference.


         SO ORDERED.
                                                   ____________________________________
         Date: 5/21/2020                              Debra McVicker Lynch
                                                      United States Magistrate Judge
                                                      Southern District of Indiana



  Distribution:

  All ECF-registered counsel of record via email

  JAMES BURKHART                                    DANIEL BENSON
  15426-028                                         Montgomery B Wing
  MONTGOMERY - FPC                                  MONTGOMERY - FPC
  Inmate Mail/Parcels                               Inmate Mail/Parcels
  MAXWELL AIR FORCE BASE                            MAXWELL AIR FORCE BASE
  MONTGOMERY, AL 36112                              MONTGOMERY, AL 36112
